Name: Decision of the EEA Joint Committee No 41/95 of 22 June 1995 amending Annex II to the EEA Agreement (Technical regulations, standards, testing and certification)
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  European Union law;  organisation of transport;  chemistry
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/37 DECISION OF THE EEA JOINT COMMITTEE No 41/95 of 22 June 1995 amending Annex II to the EEA Agreement (Technical regulations, standards, testing and certification) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 17/95 (1); Whereas Commission Directive 94/78/EC of 21 December 1994 adapting to technical progress Council Directive 78/549/EEC on the approximation of the laws of the Member States relating to the wheel guards of motor vehicles (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 38 (Council Directive 78/549/EEC) in Chapter I of Annex II to the Agreement: , as amended by:  394 L 0078: Commission Directive 94/78/EC of 21 December 1994 (OJ No L 354, 31. 12. 1994, p. 10). Article 2 The texts of Directive 94/78/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 83, 13. 4. 1995, p. 48. (2) OJ No L 354, 31. 12. 1994, p. 10.